Case 1:20-cv-01827-GPG Document 11 Filed 07/13/20 USDC Colorado Page 1 of 6




                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF COLORADO




 Civil Action No. 1:20-CVC-01 827 -cP G
                                                                                       FILED
                                                                            UNITED STATES DISTRICT COURT
                                                                                 DENVER, COLORADO
                                                                                        4:28 pm, Jul 13, 2020
 HARLIE W. LOESBY,                                                            JEFFREY P. COLWELL, CLERK
      an individual Pla intiff




 JENNIFER L. FISCHER, ESQ.
 LISA C. SECOR, ESQ.
 RONNIE FISCHER, ESQ.
 FISCHER & FISCHER, ESQ., P.C., a Colorado Corporation
       Defendants,




                             CONFIDENTIAL SEALED NOTICES AND REQUESTS
             PLAINTIFF REQUEST FOR CONFIDENTIALITY OF NOTICE OF DISABILITIES AND
  REQUESTS FOR RULES MODIFICATION AND ACCOMMODATIONS AND INTERACTIVE PROCESS




          COMES NOW Plaintiff Harlie W. Loesby   to submit his first Request for Modifications of
 Rules, Practices, and Accommodation by permitting Confidentiality of submissions to this Court
 regarding his Disabilities and Requests for Accommodations in Civil Action Complaint No. 1:20-
 cvc-o1827-GPG.


    1.    The goal of The Americans   with Disabilities Act and USDOJ Regulations is to ensure
          Disabled, at-risk Veterans like Plaintiff will be allowed to effectively compete in this
          litigation v. three Non-Disabled Fischers.


    2.    According to ADA, and Section 504, and USDOJ Rules, Notices of Disabilities and
          Requests for Modifications and Accommodations, and Consultations are "strictly
          confidential. "



                                                           1
                            HWL Confidentiality tischer Notices Requests 1: 20-CV-01827-GPG
                                                      .,uly 13,2020
Case 1:20-cv-01827-GPG Document 11 Filed 07/13/20 USDC Colorado Page 2 of 6




        "The Confidentiality of Disability-Related lnformation is Protected. "Under Section 504
        of the Rehabilitation Act of 1973 and the Americans with Disabilities Act of 1990.
        Confidentiality is strictly enforced to protect the privacy of the student and to prevent
        the student from being discriminated against (Harlie) based on a disability. Disability-
        related information is treated the same as medical information and is handled under the
        same strict rules of Confidentiality as other medical information."
        https://www.sallaudet.edu/office-for-students-with-disabilities/applvinq-for-services-
        from-oswd/conf idential itv-and-release-of-information


                                                    REQUEST


 Plaintiff Harlie W. Loesby requests the Court Seal his Notices of !OO% Disabilities and Requests
 for Modifications, and Accommodations, and lnteractive Process "strictly confidential" and
 Sealed by the Court.




         Respectfully submitted this July 13,2020,




                                                               At-Risk by Age 75
                                                               70% Disabled by Defendants
                                                               Pro Se by Defendants Termination



     Harlie Loesby
     19067 East 57th Place
     Denver, Colorado 80249
     (970) 309-1s50
     ha rlie @   hwloesbv.net




                                                          2
                           HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
                                                    luly 13,2020
Case 1:20-cv-01827-GPG Document 11 Filed 07/13/20 USDC Colorado Page 3 of 6




                       CERTIFICATE OF FILING AND NO SERVICE




 I certify that on July 13, 2020, a true and correct copy of this CONFIDENTIAL SEALED Notice of
 Disabilities and Request for Modifications, Accommodations and lnteractive Process was Filed
 with the United States District Court in Denver onlV, for Case No: 1: 20-CV-01827-GPG by U.S.
 Mail and by Email, but was !q! served to the Defendants according to ADA and USDOJ
 implementing Regulations at ADA.Gov.



 Andrea Garcia
 Operations Supervisor
 U.S. District Court
 District of Colorado
 901 19th Street
 Denver, CO 80294



 lcertify that on this 13th day of J uty 2020, a true an d correct copy of the a bove Notices and
 Request for Confidentiality was filed with the Denver Federal District Court via U.S. Mail or

 Email.




                                                             Harlie
                                                             P   la   intiff,

                                                             70% Disabled by Defenda nts
                                                             Pro Se by Defendants Termination




                                                        3
                         HWL Confidentiality Fischer Notices Requests 1r 20-CV 01827 GPG
                                                   July 13,2020
Case 1:20-cv-01827-GPG Document 11 Filed 07/13/20 USDC Colorado Page 4 of 6




 May 26,201-7



 To Whom    it May Concern:


 I have known Harlie Loesby   for several years and am pleased to provide him a reference here. I
 understand that Harlie    to help people with disabilities. Harlie is a former U.S. Army Captain
                          is
 who served in Vietnam with Distinction, having been awarded a Combat Bronze Star. He is
 intelligent and responsible. He has never shown abusive or aggressive tendencies. He was the
 Owner and CEO of a multi-million-dollar international business for 30 years. I believe he would
 be a good role model in caring for peoole with Disabilities. He listed with the State of Colorado
 as a Disabled Victims Advocate, Harlie would be an asset to care for other people.



 Slgned: Sally Christopher     -
 Sally Services, lnc.
 VA, RN,




                                                           4
                          HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
                                                   luly 13,2020
Case 1:20-cv-01827-GPG Document 11 Filed 07/13/20 USDC Colorado Page 5 of 6




      Department of                                        Memorandum
      Veterans Affairs
       Dale:        ogJ28r2or7

       From:        Re.ree   rlarr,s f reld f.xamrner

      Subj:         Request lor cornpetsrey ,'eviev,

      To:           Rati*g Actrviiy


      lnietwdh HARLIE LOESBY, C 25066507 on 09I11i2017, to conCucta reqursite teld
      exanlination

      As part ol the lrBld €xam,natron, I rnter,ilewed N{r t OESEY; to dete.m,ne rf he had thp
      abil;ly to undersland his rncome and Expenses and was abie lo rnanage his VA benefits
      independentiy.

      Mr. LOESBY demanstrated to thrs field examrner tha: he rvas knowedgeable ot his
      financral assets and oblgations HE was able to rdentlty all rncome sources and
      E.n,lunts and relete speofic i [orfiation regardiog his day.lo day expei)d;tLrres. [t was
      elso r'roted thai he has successfullv managed his VA tleflefit rndep€ndentiy srnce
      0'1i30i2017, the date he began receivjng his benelils by Supervised Drrecl Paymeni

      HARLIE LOESBY is capable of managing hrs VA benEfit and the inlorrnation conlained
      in thls rnemorandurfl should be considered at euidence to support a rating oi
      compelency in accord8nce wilh Nl21-1, lll iv 8.4,4.b afid d.

      lf tlre intormatrcn supplled is not suliEienl to determine Eompetency, please schedulR.-r
      VA examrnalion ior thrs purpose as soon as poss:ble. Please provide the decision 10
      Salt t ake Crty Fiduciary Hub




                                                        5
                        HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
                                                    luly 13,2020
Case 1:20-cv-01827-GPG Document 11 Filed 07/13/20 USDC Colorado Page 6 of 6




                                                      Slar tiledal




The Bronze Star Medal was established by Executive Order 94L9,4 February 1944 (superseded
by Executive Order 11046, 24 August 1,962, as amended by Executive Order 13286, 28 February
2003).1916" Bronze Star Medal may be awarded by the Secretary of the Army of the United
States, after 6 December 1.941, distinguishes, or has distinguished himself by heroic or
 meritorious achievement or service in a combat theater.




                                                       6
                       HWL Confidentiality Fischer Notices Requests 1: 20'CV-01827-GPG
                                                July 13,2020
